          Case 5:20-cv-00708 Document 1 Filed 01/31/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Bridgestone Retail Operations,            Act; Unruh Civil Rights Act
14     LLC, a Delaware Limited Liability
       Company; and Does 1-10,
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Bridgestone Retail Operations,
18   LLC, a Delaware Limited Liability Company; and Does 1-10 (“Defendants”),
19   and alleges as follows:
20
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24   level C-5 quadriplegic. He cannot walk and also has significant manual
25   dexterity impairments. He uses a wheelchair for mobility and has a specially
26   equipped van.
27     2. Defendant Bridgestone Retail Operations, LLC owned the real property
28   located at or about 1379 S. Park Victoria Dr., Milpitas, California, between


                                            1

     Complaint
          Case 5:20-cv-00708 Document 1 Filed 01/31/20 Page 2 of 8




 1   May 2019 and November 2019.
 2     3. Defendant Bridgestone Retail Operations, LLC owns the real property
 3   located at or about 1379 S. Park Victoria Dr., Milpitas, California, currently.
 4     4. Defendant Bridgestone Retail Operations, LLC owned Firestone
 5   located at or about 1379 S. Park Victoria Dr., Milpitas, California, between
 6   May 2019 and November 2019.
 7     5. Defendant Bridgestone Retail Operations, LLC owns Firestone located
 8   at or about 1379 S. Park Victoria Dr., Milpitas, California, currently.
 9     6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein,
14   including Does 1 through 10, inclusive, is responsible in some capacity for the
15   events herein alleged, or is a necessary party for obtaining appropriate relief.
16   Plaintiff will seek leave to amend when the true names, capacities,
17   connections, and responsibilities of the Defendants and Does 1 through 10,
18   inclusive, are ascertained.
19
20     JURISDICTION & VENUE:
21     7. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
25   of action, arising from the same nucleus of operative facts and arising out of
26   the same transactions, is also brought under California’s Unruh Civil Rights
27   Act, which act expressly incorporates the Americans with Disabilities Act.
28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            2

     Complaint
          Case 5:20-cv-00708 Document 1 Filed 01/31/20 Page 3 of 8




 1   founded on the fact that the real property which is the subject of this action is
 2   located in this district and that Plaintiff's cause of action arose in this district.
 3
 4     FACTUAL ALLEGATIONS:
 5     10. Plaintiff went to Firestone in May 2019, June 2019 (twice), October
 6   2019 and November 2019 with the intention to avail himself of its services,
 7   motivated in part to determine if the defendants comply with the disability
 8   access laws.
 9     11. Firestone is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
12   to provide accessible parking in conformance with the ADA Standards as it
13   relates to wheelchair users like the plaintiff.
14     13. Indeed, during several of plaintiff’s visits, the parking space marked and
15   reserved for persons with disabilities was used by Firestone to repair cars. On
16   other occasions, work vehicles parked in the parking space intended for use by
17   persons with disabilities.
18     14. On information and belief the defendants do not currently have a policy
19   or practice in place to keep the parking space reserved for persons with
20   disabilities available and clear for persons with disabilities.
21     15. Additionally, on the dates of the plaintiff’s visits, the defendants failed
22   to provide accessible paths of travel leading to the entrance in conformance
23   with the ADA Standards as it relates to wheelchair users like the plaintiff.
24     16. On information and belief the defendants currently fail to provide
25   accessible paths of travel.
26     17. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
27   provide accessible entrance door hardware in conformance with the ADA
28   Standards as it relates to wheelchair users like the plaintiff.


                                               3

     Complaint
          Case 5:20-cv-00708 Document 1 Filed 01/31/20 Page 4 of 8




 1     18. On information and belief the defendants currently fail to provide
 2   accessible entrance door hardware.
 3     19. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 4   personally encountered these barriers.
 5     20. By failing to provide accessible facilities, the defendants denied the
 6   plaintiff full and equal access.
 7     21. The failure to provide accessible facilities created difficulty and
 8   discomfort for the Plaintiff.
 9     22. Even though the plaintiff did not confront the barrier, on information
10   and belief the defendants currently fail to provide accessible sales counters.
11   Plaintiff seeks to have these barriers removed as they relate to and impact his
12   disability.
13     23. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16     24. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22     25. Plaintiff will return to Firestone to avail himself of its services and to
23   determine compliance with the disability access laws once it is represented to
24   him that Firestone and its facilities are accessible. Plaintiff is currently
25   deterred from doing so because of his knowledge of the existing barriers and
26   his uncertainty about the existence of yet other barriers on the site. If the
27   barriers are not removed, the plaintiff will face unlawful and discriminatory
28   barriers again.


                                            4

     Complaint
          Case 5:20-cv-00708 Document 1 Filed 01/31/20 Page 5 of 8




 1     26. Given the obvious and blatant nature of the barriers and violations
 2   alleged herein, the plaintiff alleges, on information and belief, that there are
 3   other violations and barriers on the site that relate to his disability. Plaintiff will
 4   amend the complaint, to provide proper notice regarding the scope of this
 5   lawsuit, once he conducts a site inspection. However, please be on notice that
 6   the plaintiff seeks to have all barriers related to his disability remedied. See
 7   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 8   encounters one barrier at a site, he can sue to have all barriers that relate to his
 9   disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     28. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22             a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,     facilities,   privileges,    advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28             b. A failure to remove architectural barriers where such removal is


                                               5

     Complaint
          Case 5:20-cv-00708 Document 1 Filed 01/31/20 Page 6 of 8




 1                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 2                defined by reference to the ADA Standards.
 3            c. A failure to make alterations in such a manner that, to the
 4                maximum extent feasible, the altered portions of the facility are
 5                readily accessible to and usable by individuals with disabilities,
 6                including individuals who use wheelchairs or to ensure that, to the
 7                maximum extent feasible, the path of travel to the altered area and
 8                the bathrooms, telephones, and drinking fountains serving the
 9                altered area, are readily accessible to and usable by individuals
10                with disabilities. 42 U.S.C. § 12183(a)(2).
11     29. When a business provides parking for its customers, it must provide
12   accessible parking.
13     30. Here, accessible parking has not been provided.
14     31. When a business provides paths of travel, it must provide accessible
15   paths of travels.
16     32. Here, accessible paths of travel have not been provided.
17     33. When a business provides door hardware, it must provide accessible
18   door hardware.
19     34. Here, accessible door hardware has not been provided.
20     35. When a business provides facilities such as sales or transaction counters,
21   it must provide accessible sales or transaction counters.
22     36. Here, accessible sales or transaction counters have not been provided.
23     37. The Safe Harbor provisions of the 2010 Standards are not applicable
24   here because the conditions challenged in this lawsuit do not comply with the
25   1991 Standards.
26     38. A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily
28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                            6

     Complaint
             Case 5:20-cv-00708 Document 1 Filed 01/31/20 Page 7 of 8




 1      39. Here, the failure to ensure that the accessible facilities were available
 2   and ready to be used by the plaintiff is a violation of the law.
 3
 4   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 5   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 6   Code § 51-53.)
 7      40. Plaintiff repleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14      41. The Unruh Act provides that a violation of the ADA is a violation of the
15   Unruh Act. Cal. Civ. Code, § 51(f).
16      42. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18   rights to full and equal use of the accommodations, advantages, facilities,
19   privileges, or services offered.
20      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21   discomfort or embarrassment for the plaintiff, the defendants are also each
22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23   (c).)
24      44. Although the plaintiff was markedly frustrated by facing discriminatory
25   barriers, even manifesting itself with minor and fleeting physical symptoms,
26   the plaintiff does not value this very modest physical personal injury greater
27   than the amount of the statutory damages.
28


                                              7

     Complaint
          Case 5:20-cv-00708 Document 1 Filed 01/31/20 Page 8 of 8




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: January 28, 2020          CENTER FOR DISABILITY ACCESS
14
                                      By:
15
16
                                      ____________________________________

17
                                             Amanda Seabock, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
